         Case 7:20-cr-00119-KMK Document 53 Filed 03/27/20 Page 1 of 2


                                                         MEMO END~ORSED
                                Green & Willstatter
                                   ATTORNEYS AT LAW
                               200 MAMARONECK AVENUE
                                       SU ITE 605
                             WHITE PLAINS, NEW YORK 10601

THEODORE S. GREEN                    (9 1 4) 948-5656
RICHARD 0 . WILLSTATTER            FAX (91 4) 948-8730         E-MAIL: WILLSTATTER@MSN.COM




                                                March 27,   2020
Hon. Kenneth M. Karas
United States District Court
300 Quarropas Street
White Plains, New York 10601

                                         Re: United States v. Margaret Flood
                                               20 Cr. 119 (KMK)
Dear Judge Karas:

      This is an application, on consent of the government and Pretrial Services, to
modify the terms of bail now that Ms. Flood has effectively completed her inpatient
substance abuse treatment so as to permit her to engage in outpatient treatment as
recommended by Pretrial while living with her mother and stepfather at their
Sparrowbush, New York home.

      On October 1, 2019, Ms. Flood appeared in court for an initial appearance before
Magistrate Judge Lisa Margaret Smith and bail was set as follows:

- $50,000   PRB cosigned by 1 FRP
- Travel restricted to SDNY/NDNY (for inpatient)
- Pretrial Services supervision as directed
- SA Testing/Treatment as directed (to include inpatient SA treatment)
- Not to possess a firearm, destructive device or any other dangerous weapon
-No drug use
- Surrender passport/make no new applications for travel documents
- No contact with codefendants

       Judge Smith further ordered Ms. Flood to be detained until all conditions were
met including admittance into inpatient facility; upon completion of treatment, return
to court for bail hearing to reassess conditions of release.

     After satisfying the remaining conditions for release, Ms. Flood entered
Samaritan Village's Meadow Run SA treatment program in Rhinebeck, New York on
         Case 7:20-cr-00119-KMK Document 53 Filed 03/27/20 Page 2 of 2




October 17, 2019. Margaret Flood has successfully completed the inpatient program. I
am informed by her counselor there that she is ready for release to an outpatient
program, Restorative Management, and that a phone screening appointment has been
scheduled for April 6, 2020. I am informed that Restorative Management will require a
mix of in person meetings and phone sessions.

       We ask that, in light of the current national emergency, the requirement of a bail
hearing be waived and for the Court to order the substitution of outpatient treatment as
recommended by Pretrial Services be substituted for inpatient treatment on or after
April 6, 2020 as conditions may permit. Pretrial Services and the government join in
this application with the understanding that the other requirements of release will
remain in place.


                                                Very truly yours,

                                                    s
                                                RICHARD D. WILLSTATIER

cc:    Lindsey Keenan
       Assistant US Attorney
       (byECF)

       Cynthia Labrovic Diaco
       Supervisory U.S. Pretrial Services Officer
       (by email)
